     Case 5:19-cv-01720-JDE Document 21 Filed 07/07/20 Page 1 of 1 Page ID #:827

                                                           JS-6
 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   EASTERN DIVISION
11   SHANNON ORR,                           ) Case No. 5:19-cv-01720-JDE
                                            )
12                                          )
                        Plaintiff,          ) JUDGMENT
13                                          )
                   v.                       )
                                            )
14                                          )
     ANDREW M. SAUL,
                                            )
15   Commissioner of Social Security,       )
                                            )
16                                          )
                        Defendant.          )
17                                          )
18
19         In accordance with the Memorandum Opinion and Order filed herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of
21   Social Security is reversed and this matter is remanded for further
22   administrative proceedings consistent with the Court’s Order.
23
     Dated: July 7, 2020
24
25                                              ______________________________
                                                JOHN D. EARLY
26                                              United States Magistrate Judge
27
28
